

[flpclogo.jpg]



 
Strategic Minerals for America’s Future






September 27, 2014


To:                      Coronet Metals Inc.
                            2630 – 1175 West Georgia St
                            Vancouver, BC, V6E 3C9


Attention:             Theo van der Line
President


Re:                      Acquisition of Coronet Metals US Inc., wholly owned
subsidiary of Coronet Metals Inc.




This binding Letter of Intent (“LOI”) sets out the terms under which First
Liberty Power Corp. and/or its wholly owned subsidiary First Liberty Mineral
Processing Corp. (collectively, “First Liberty”) will enter into a definitive
share purchase agreement (the "SPA") to acquire 50% of the issued and
outstanding shares of Coronet Metals US Inc. (“Coronet USA”), which currently
holds a lease to operate (the “Lease”) the Liberty Precious Metals Processing
Facility (“Liberty Mill”) located in Amargosa Valley, Nevada, from Coronet
Metals Inc. (“Coronet”).


The provisions of the LOI are binding on the parties hereto. The LOI is to be
replaced by the SPA on or before the Effective Date.


The terms under which First Liberty will enter into the SPA are as follows:


1.  
Effective Date. The SPA must be entered into on or before October 6, 2014,
otherwise this LOI will terminate. The Effective Date for the purpose of this
LOI and the SPA will be the third business day following the date the SPA is
fully executed (the "Effective Date")



2.  
Coronet USA.   First Liberty shall be acquiring 50% of the issued and
outstanding shares of Coronet USA, and Coronet USA is inclusive of the
following:



a.  
All identified assets on Coronet USA’s balance sheet, valued at approximately
$2.1 million as at September 19, 2014, and not materially changed through to
Effective Date, and as shall be identified in an appendix to the SPA.



b.  
All identified liabilities on Coronet USA’s balance sheet, identified as being
approximately $100,000K as at September 19, 2014, and not materially changed
through to Effective Date, and as shall be identified in an appendix to the SPA.



c.  
All obligations and rights under the Lease held by Coronet USA in respect of the
Liberty Mill and associated permits.



d.  
Prioritization for the processing and refining of First Liberty and Coronet
sourced ore and/or concentrates.



 
1

--------------------------------------------------------------------------------

 
3.  
Consideration & Commitments.  In exchange for First Liberty acquiring 50% of the
shares of Coronet USA from Coronet, First Liberty shall:



a)  
Provide to Coronet a total of $200,000 in cash consideration, of which the
timing and allocation is:



a.  
The parties agree that $20,000 has previously been provided to Coronet, which
amount was applied towards a payment on the Lease.



b.  
Within 3 days of the signing of the LOI, a total of US$35,000, which funds shall
be (i) utilized by Coronet to undertake a $20,000 payment towards outstanding
amounts owing on the Lease, and (ii) the remainder available to Coronet for
purposes of its own discretion



c.  
On or before the Effective Date, a total of $60,000, which amounts are to be
used in their entirety towards remaining outstanding Lease payments and payment
in full for the October 2014 Lease obligation.



d.  
On or before 60 days from the Effective Date, the remaining $85,000, which
amounts shall be utilized towards: (i) November 2014 Lease obligation; (ii)
necessary and agreed payments on outstanding amounts owed by Coronet USA; (iii)
ongoing operational costs associated with Coronet USA including costs required
to bring facility back into full operational status.



4.  
Coronet’s Obligations: In exchange for the consideration and commitments
provided by First Liberty, Coronet shall:



a)  
Provide necessary support for the assets and liabilities as referenced in 2.a)
and 2.b) herein.



b)  
Forbearance agreement between Coronet USA and the parties to the Lease, that
upon all Lease arrears being addressed and October lease being paid, all default
provision triggers shall be reset to a base state as if no deficiencies had
previously occurred, and lease toll be considered in full and good standing.



a.  
The $20,000 component of the $35,000 not to be released until forbearance
agreement obtained.   Forbearance can be in full effect upon full payment of
lease amounts.



c)  
Delivery of good standing of Coronet USA and other requested support documents
as may be reasonably requested by First Liberty.



d)  
Certification as to the good standing of all permits in place, and validity of
Lease agreement.



e)  
Upon delivery of First Liberty’s full consideration, delivery of all applicable
share certificates and other required corporate documentation.



5.  
Due Diligence.  First Liberty will have until the Effective Date to undertake
additional due-diligence on Coronet USA, the Lease and associated permits, and
have the SPA reviewed and approved by the First Liberty Board of Directors.



a)  
This LOI may be terminated, and all funds delivered returned, with the exception
of the $20,000 identified in 3.a).a. should material and potentially detrimental
non-disclosed information be identified prior to the completion of the SPA.



b)  
This LOI may be terminated at First Liberty’s discretion prior to the completion
of the SPA, however any provided funds through to termination shall be forfeited
by First Liberty.



 
2

--------------------------------------------------------------------------------

 
6.  
Operational Considerations of Coronet USA.  The parties agree that upon
execution of the SPA, Coronet USA shall be generally operated as follows:



a)  
Upon First Liberty completing its consideration requirements, all subsequent
capital and operating costs required to maintain and develop Coronet USA to be
provided equally by First Liberty and Coronet.



b)  
The parties shall respectively identify an equal number of members to form a
committee (“Committee”) which shall be responsible for all decision making of
Coronet USA.



a.  
For any matters for which there is disagreement within the Committee and
involved capital or operational considerations of less than $20,000, First
Liberty shall have a decisive vote.



b.  
For any matters in excess of $20,000, First Liberty and Coronet to follow a
proscribed dispute resolution mechanism to be identified in the SPA.



7.  
Terms of the SPA. The SPA will contain terms and conditions that are standard to
SPAs of this nature including the terms within this LOI, and without limiting
the generality of the foregoing:



a)  
Standard representations and warranties as to title and corporate authority of
each of Coronet, Coronet USA and First Liberty.



b)  
Right of entry and access to Liberty Mill or its agents and representatives for
the sole purpose of conducting due diligence;



8.  
Standstill. Until October 6, 2014, Coronet agrees not to enter into any
discussions, make any offers to enter into any agreement whatsoever with any
third party for the purpose of disposing of any interest in Coronet USA or its
assets, directly or indirectly.



9.  
Confidentiality. Each of the parties agree that all information obtained
hereunder will be the exclusive property of the parties and not publicly
disclosed or used other than for the activities contemplated hereunder except as
required by law or by rules and regulations of any regulatory authority or stock
exchange having jurisdiction or with the prior written consent of the other
party, with such consent not to be unreasonably withheld.



10.  
Miscellaneous.



a)  
Time is of the essence of this LOI.



b)  
This LOI shall enure to the benefit of and be binding upon the parties and their
respective successors and permitted assigns.



c)  
Each of the parties hereby covenants and agrees to do or cause to be done all
acts or things necessary to implement and carry into effect the provisions and
intent of this LOI.



d)  
This LOI shall be interpreted in accordance with the laws of the State of
Nevada, USA.



 
3

--------------------------------------------------------------------------------

 


If the foregoing accurately sets forth your understanding of our agreement with
respect' of our mutual intent to enter into a binding SPA, please sign below.


Yours very truly,


Coronet Metals Inc.




Per:           
Theo van der Line
President




UNDERSTOOD AND AGREED TO THIS _____ DAY OF _________________, 2014.




First Liberty Power Corp.




Per:           
Don Nicholson
CEO



First Liberty Power Corp
7251 West Lake Mead Blvd, Ste 300
Las Vegas, NV  89128
702.539.9723
www.firstlibertypower.com



 
4

--------------------------------------------------------------------------------

 
